May 13, 2013 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Incapital Unit Trust, Series 25 File No. 333-187682 Ladies and Gentlemen: In accordance with the provisions of Rule 497(j) of Regulation C under the Securities Act of 1933 (the “Securities Act”), this letter serves to certify that the most recent amendment to the Registration Statement on Form S-6 (the “Registration Statement”) of the above-referenced Series does not differ from that which would have been filed pursuant to Rule 497(b) of the Securities Act.Amendment No. 1, which was the most recent amendment to the Registration Statement, was filed electronically with the Commission on May 10, 2013. Incapital LLC By:/s/ Thomas Belka Executive Director
